Citation Nr: 0425421	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  00-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to the service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's claim of 
service connection for hypertension, asserted as secondary to 
his service-connected PTSD.  The veteran perfected a timely 
appeal of this determination to the Board.

In August 2002, the veteran, accompanied by his 
representative, offered testimony at a hearing held before 
the undersigned Veterans Law Judge (formerly referred to as a 
Member of the Board) at the local VA office.

When this case was initially before the Board in December 
2002, the Board granted entitlement to an initial 50 percent 
evaluation for his PTSD, effective October 26, 1998, and to a 
100 percent schedular rating for this condition, effective 
January 11, 2000, and thus no issue regarding the veteran's 
PTSD is before the Board.  

In September 2003, the Board remanded the matter to the RO 
for additional development.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Because the RO has confirmed and continued its denial 
of the veteran's claim, the case has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, which has been 
evaluated as 100 percent disabling since January 11, 2000.

2.  Hypertension was not present in service or until many 
years thereafter, and that it is not related to service or to 
an incident of service origin, or a service-connected 
disorder.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
service connection for hypertension, asserted as secondary to 
his service-connected PTSD, and that the requirements of the 
VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs) 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and notified them of the 
evidence needed by the veteran to prevail on the claim.  In 
addition, by way of the RO's March 2001, February 2002 and 
March 2004 letters, a March 2003 Board letter, and the Board 
September 2003 remand, VA notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  In light of 
the foregoing, the Board finds that VA gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In reaching this conclusion, the Board points out that in his 
signed March 2001 statement responding to the RO's letter 
sent earlier that month, the veteran stated that he was not 
aware of any source of evidence relevant to the claim other 
than that which VA was attempting to either obtain or already 
had associated with the claims folder.  Similarly, in a 
signed January 2002 statement that was received at the RO in 
February 2002, the veteran indicated that he had no 
additional evidence to support his claim.  Finally, in 
response to the RO's February 2004 letter, the veteran 
reiterated that he had no additional evidence to submit, 
i.e., he had filed everything in his possession in support of 
this claim.  See Pelegrini.

With respect to VA's duty to assist, the Board notes during 
this appeal, the veteran was afforded a VA cardiovascular 
examination in December 2000, and in July 2003 that same 
examiner reviewed his claims folder to determine the etiology 
of the disorder, and specifically, to assess whether it was 
secondary to the veteran's service-connected PTSD.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

VA has also associated with the claims folder records of the 
veteran's service medical records and post-service treatment 
for his hypertension.  In addition, the claims folder 
contains a copy of the transcript of the veteran's testimony 
at the August 2002 Board hearing.  In light of the foregoing, 
and because the veteran's representative acknowledges in 
August 2004 written argument that all the development 
requested by the Board in the September 2003 remand has been 
accomplished, there is no pertinent identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
Thus the Board will thus proceed with the consideration of 
this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claim.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as hypertension, a presumption 
of service connection arises if the disease is manifested to 
a degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for 
hypertension is one year.  Service connection may also be 
granted for disability proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R.  
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United 
States Court of Appeals for Veterans Claims (Court) has 
declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, where, as here, the Board is presented 
with conflicting medical evidence, it is free to favor one 
medical opinion over another, provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this 
regard, the Board notes that the Federal Circuit and the 
Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, in Guerrieri, the Court offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 470-
71.

In his statements and testimony in support of this claim, the 
veteran maintains that service connection is warranted for 
hypertension on the basis that it developed secondary to his 
service-connected PTSD.  The veteran, highlighting the 
opinions offered by his treating VA psychiatrist, who drafted 
an October 2000 report, as well as one prepared by Dr. 
Lawrence R. Moss, in which the latter physician stated that 
there was a positive relationship between the subsequent 
post-service development of hypertension and a veteran's 
combat-related psychiatric disability, maintains service 
connection is warranted for hypertension on a secondary 
basis.  Moreover, with respect to Dr. Moss' opinion, the 
veteran submitted a copy of the Court's decision in Perman v. 
Brown, 5 Vet. App. 237 (1993) because the Court referenced 
Dr. Moss' assessment at pages 240-41, implying that the Court 
had taken judicial notice of its probative value.  In 
addition, in written argument, the veteran's representative 
echoed the veteran's contentions; his representative 
essentially also asserted that because the examiner who 
prepared the December 2000 and July VA examination reports 
offered differing impressions regarding the etiology 
relationship between the veteran's hypertension and his PTSD, 
all reasonable doubt should be resolved in his favor and 
service connection should be granted.

The Board notes that the service medical records are negative 
for complaints or findings of hypertension, and indeed, the 
veteran acknowledges that he was not treated for this 
condition during service or within one year of his discharge.  
Thus, although the Board has reviewed the lay and medical 
evidence in detail, because it is clear that the veteran has 
been diagnosed as having hypertension and since service 
connection is in effect for PTSD, the Board will focus its 
discussion to the evidence that concerns whether his 
hypertension is related to his service-connected PTSD.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The VA treatment records show that the veteran has been 
diagnosed as having essential hypertension, and in an October 
2000 statement, the veteran's treating VA psychiatrist 
reported, "The [veteran] has been diagnosed and treated for 
post-traumatic stress disorder.  He has chronic stress from 
this which is known to cause hypertension."

Further, in his report, "Hypertension In The War Veteran," 
Dr. Moss essentially concluded that there was a generic 
positive relationship between the subsequent post-service 
development of hypertension and a veteran's wartime-related 
psychiatric disability.

As discussed above, in December 2000, the veteran was 
afforded a formal VA heart examination.  At the outset of her 
report, the physician noted the veteran had been diagnosed as 
having hypertension a few years earlier, as well as his 
contention that he had developed that disease as a 
consequence of his PTSD.  Following her physical examination 
of the veteran and the review of his claims folder, the 
physician diagnosed him as having hypertension that was well 
controlled.

With respect to the etiology of the disease, the examiner 
reported that although no one had identified the cause of 
essential hypertension, catecholamine release, which would 
occur with stressful situations, certainly could complicate 
management of the veteran's hypertension.  Thereafter, she 
stated that the veteran's hypertension was just as related to 
factors in his genetic makeup as it was to his PTSD.

Pursuant to the Board's request, in July 2003, the VA 
physician who performed the December 2000 VA heart 
examination report reviewed the veteran's claims folder, and 
specifically acknowledged Dr. Moss' report.  She also 
observed that the veteran's hypertension was well controlled, 
pointing out that his blood pressure readings were within 
normal limits.  Thereafter, in response to the Board's 
request that she comment as to whether it is as likely as not 
that the veteran's hypertension was caused or aggravated by 
his PTSD, the physician opined that it was not.  In support 
of her conclusion, she explained that 95 percent of the cases 
of hypertension involved essential hypertension, for which 
there was no known cause.  The examiner reported that 
essential hypertension seemed to stem from an acquired or 
hereditary basis.  She further indicated that the veteran's 
hypertension was likely essential hypertension because there 
was no evidence of renovascular hypertension, and she 
reiterated that his blood pressure was well controlled.  As 
such, she reasoned, the veteran's hypertension was most 
likely essential in origin and thus not aggravated by his 
PTSD.

Based on a careful consideration of the opinions discussed 
above, the Board finds that the assessment offered by the 
physician who conducted the December 2000 and July 2003 VA 
examinations is the most probative as to the etiology of the 
veteran's hypertension.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim.

In reaching this determination, the Board notes that only the 
December 2000/July 2003 reviewed performed a cardiovascular 
examination of the veteran.  By contrast, his treating VA 
psychiatrist treats him for his service-connected PTSD, a 
wholly separate condition, and there is no indication that he 
did any hypertension-related tests.  Moreover, Dr. Moss' 
report discusses the onset of hypertension generically, and 
makes no accommodation for the specific facts of the 
veteran's case.

In addition, in contrast to the veteran's treating 
psychiatrist, who prepared the October 2000 statement, as 
well as Dr. Moss, the December 2000/July 2003 VA physician 
alone reviewed the veteran's medical records.  Further, she 
offered a cogent rationale to support her impression that the 
veteran suffers from essential hypertension that was neither 
caused nor aggravated by his service-connected PTSD.  Indeed, 
in doing so, she acknowledged that although stress, which was 
identified by the veteran's treating psychiatrist in his 
October 2000 statement as a factor that could "cause" 
hypertension, resulted in catecholamine release and thus 
could complicate (as opposed to cause or aggravate) an 
individual's hypertension.  She pointed out that that was not 
true in this case because the veteran's blood pressure 
readings were within normal limits.  As such, because his 
hypertension was well-controlled by medications, the 
veteran's hypertension was not caused, aggravated or 
complicated by his PTSD.  Moreover, to reiterate, Dr. Moss' 
report discussed only the possibility of only a generic 
relationship, but made no argument in support of the 
veteran's particular circumstances and how they impacted on 
the development of his hypertension.  In sum, the assessment 
offered by the December 2000/July 2003 VA physician 
represents the most probative evidence as to the etiology of 
the veteran's hypertension.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1251 (it is 
not error for the Board to value one medical opinion over 
another, as long as a rationale basis for doing so is given).

For the reasons discussed above, the Board finds that 
hypertension was not incurred in or aggravated by service, 
and is not proximately due to or the result of a service-
connected disability, including the service-connected PTSD.  
The Board determines that the preponderance of the evidence 
is against the claim if entitlement to service connection for 
hypertension, to include on a secondary basis.  The appeal is 
denied.


ORDER

Service connection for hypertension, claimed as secondary to 
the service-connected PTSD, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



